Order entered November 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00918-CV

                                   TE LUN WANG, Appellant

                                                 V.

      XIANGYU CAO, RUOTIAN LI, SI HAN, AND LINGCHAO CHEN, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-04995-2017

                                             ORDER
       By order dated October 10, 2019, we ordered this appeal be submitted without the

reporter’s record. Before the Court is appellant’s November 6, 2019 motion for leave to respond

to the October 10th order. We GRANT the motion as follows:

       We VACATE this Court’s order dated October 10, 2019. Appellant has requested and

paid the fee for the reporter’s records for the following hearings:

       1. December 15, 2017 - recorded by Deputy Reporter Brenda Varela;

       2. April 12, 2018 - recorded by Deputy Reporter LaTresta Ginyard; and

       3. August 3, 2018 - recorded by Deputy Reporter La Toya Young-Martinez.

Although appellant states in her motion that the “transcripts” of the December 15th and April

12th hearings have been “delivered”, no reporter’s records have been filed in this appeal. The
reporter’s record of the December 15th hearing was filed in a prior appeal in appellate cause

number 05-18-00014-CV. Appellant has also requested the reporter’s record for the hearing held

on May 3, 2019 and will pay for the record when she receives the invoice.

       We DIRECT the Clerk of this Court to transfer a copy of the reporter’s record of the

December 15, 2017 hearing filed in appellate cause number 05-18-00014-CV into this appeal.

       We ORDER Cindy Bardwell, as the Official Court Reporter for the 429th Judicial

District Court, to file, WITHIN TWENTY DAYS of the date of this order, the reporter’s

records from the April 12, 2018, August 3, 2018, and May 3, 2019 hearings.

       Also before the Court is appellant’s November 6, 2019 motion to extend the time to file

her brief on the merits.     As the record is not yet complete, appellant’s brief is not due.

Accordingly, we DENY the motion as premature. Appellant’s brief will be due within thirty

days after the date the reporter’s records are filed. See TEX. R. APP. P. 38.6(a)(2).

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Bardwell; Ms

LaTresta Ginyard; Ms. Young-Martinez; and all parties.

                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE